                     IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF MINNESOTA

                                     ARRAIGNMENT MINUTES
UNITED STATES OF AMERICA,                                   COURT MINUTES - CRIMINAL
                                                                  BEFORE: TONY N. LEUNG
                        Plaintiff,                                U.S. MAGISTRATE JUDGE
v.
                                                      Case No:             19-cr-128 JRT/TNL
PERCY LEE STROTHER, JR.,                              Date:                May 16, 2019
                                                      Courthouse:         Minneapolis
                        Defendant.                    Courtroom:           9W
                                                      Court Reporter:      Audio Recording
                                                      Time Commenced: 10:04 AM
                                                      Time Concluded:      10:08 AM
                                                      Sealed Hearing Time: --
                                                      Time in Court:       4 Minutes

APPEARANCES:

       Plaintiff:     Bradley M. Endicott, Assistant U.S. Attorney
       Defendant:     John S. Hughes, ☐ FPD ☒ CJA ☐ Retained ☐ Appointed


True Name if different from charging instrument:
☐ Parties ordered to file stipulation or proposed order for name change
☐ Clerk of Court is directed to change the name to:


     ☒ Reading of Indictment Waived ☐ Indictment Read into Record ☒ Not Guilty Plea Entered

Government Disclosures Due Date: 5/23/19
Defendant’s Disclosures Due Date: 5/30/19
Motion Filing Date: 6/6/19
Motion Response Date: 6/20/19
Notice of Intent to call Witnesses: 6/20/19
Responsive Notice Deadline: 6/25/19
Motion Hearing Date: June 27, 2019 at 1:00 p.m. before Magistrate Judge Leung, in Courtroom 9W, Mpls

Voir Dire/Jury Instruction Due Date: 7/22/19
Trial Date: July 29, 2019 at 9:00 a.m. before Chief Judge Tunheim in Courtroom 15E, Mpls.

Other Remarks:

☒ Counsel to be notified of additional dates by separate Order to be issued.
                                                                                            s/ Holly McLelland
                                                                                            Courtroom Deputy
